GOLDTHWAITE, J.
This cause, on the question of jurisdiction, seems quite clear against the complainant. The *667mere circumstance that a trust has been created, does not invest courts of equity with jurisdiction over suits in relation to the trust property. It is only when the dispute is with reference to the administration of the trust as between the cestui que trust and trustee, or those in collusion with him, that the courts of law are evoked. [9 Ala. Rep. 351.] It is not asserted or pretended by the will that either Mrs. or Mr. Hague interpose any impediment in the use, by the cestui que trust, of their names; in a suit at law, and if there was a refusal on their part, it admits of doubt whether even a court of law would not protect the beneficial interest of the complainant; but without intending now to consider this point, we think it clear a suit at law could have been maintained either in the name of Hague alone or with his wife, for the recovery of the money, and that entirely independent of the endorsement by Mrs. Hagufe, and on the supposition that no interest passed by it. [Arnold v. Revault, 1 B. & B. 443; 4 Term, 616; Chitty on Bills, 26.] These authorities are satisfactory to the point, that there was neither doubt or difficulty in sustaining an action at law on the note, in the name of the husband alone, or joining with his wife ; and it is not clear but that the complainant might have sued in his own name, either on the indorsement of Mrs. Hague or in connexion with the subsequent promise. Thus, in Carter v. Davis, 1 Campbell, 485, a suit by the indorsee of a married wsman was maintained on the ground that the defendant was estopped by his promise to pay the indorsee from contesting the authority of the wife to make the indorsement. And in Proutwick v. Marshall, 4 C. &P. 495, the ind orsement of a bill by a feme covert in her own name, was held to pass the legal interest, her husband’s assent being shown. Whether the assent of the husband to the indorsement by his wife, under the circumstances of the case, might not be fairly inferred, especially after the' maker’s promise to pay the assignee, is a matter which we need not decide.
Taking the case either as alleged by the bill, or made out in proof, we think it is not one in which the complainant is *668remediless at law, or that such difficulty or doubt exists in the legal remedy as to warrant the interposition of chancery, on either of these grounds. As this conclusion disposes of the case, we need not express an opinion on the proofs.
Decree reversed, and here rendered dismissing the bill without prejudice.